Luke, J.
1. The Supreme Court in this case (145 Ga. 440, 89 S. E. 423),. settled the question as to whether the petition set forth a legal cause of action.
2. Prom the evidence the jury were authorized to find that the plaintiff had proved his case as laid; and while the excerpt from the charge of the court complained of may be subject to the criticism that it was too general, yet when the entire charge is considered there is no such error assigned as to require a reversal. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, O. J., and Jehhvns, J., concur.